Title: To Benjamin Franklin from William Franklin, 12 June 1772
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Burlington June 12th. 1772
Soon after I received your Letter enclosing a Copy of a Grant of Lands in Pennsylvania to Major Robert Thompson, which you received from Mr. Whately, I happened to meet with our Friend Mr. Galloway, and mentioning the Matter to him, I found he was perfectly acquainted with every Circumstance relative to the Grant, owing to his having been formerly Attorney to the West Jersey Society, who purchased Dr. Coxe’s Right to Lands in Pennsylvania, taken up with other Lands granted at the same time to Sir Matthias Vincent and Major Thompson. I therefore requested Mr. Galloway to give me in writing what he knew concerning the Affair, which he has done in the enclosed Letter. It is not improbable, he thinks, but that Major Thompson may have disposed of his Right, as he finds (he says in his Letter) “this Tract is called in a Map of Original Purchasers by the Name of Sir Matthias Vincent, Major Thompson, and Adrian Vrouzen.” Here I believe he has inserted, by mistake, Major Thompson’s Name instead of Dr. Coxe’s; for I have one of Holmes the Surveyor’s Maps of Original Purchases, in which the names on the Tract of thirty Thousand Acres mentioned by Mr. Galloway are placed as follows vizt.
  

On Enquiry, perhaps, it may be found that the Major sold to Vrouzen and Furlow, or to one of them; and I have heard it suggested that Mr. Peters pretends he purchased the Right of some Dutchman in Holland, and afterwards exchanged it for Lands with the Proprietors of Pennsylvania. However, if there is any Heir of Major Thompson’s living, no Time should be lost in putting in his Claim, as otherwise perhaps the possessors may avail themselves of the Statute of Limitations. I am Honoured Sir Your Dutiful Son
Wm: Franklin
To Benjn. Franklin, Esqr
